OPINION ON REHEARING

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6719



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID EARL BEASLEY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CR-94-122-F, CA-98-810-5-F)


Submitted:   April 27, 2001                    Decided:   May 7, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


David Earl Beasley, Appellant Pro Se. Fenita Morris Shepard, OF-
FICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Earl Beasley appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court.   See United States v. Beasley, Nos. CR-94-122-

F; CA-98-810-5-F (E.D.N.C. Sept. 28, 1999).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       We previously granted Beasley’s petition for rehearing and
placed his appeal in abeyance for United States v. Jones, No.
00-7249. We recently held, however, in United States v. Sanders,
     F.3d     , 2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-
6281), that the new rule announced in Apprendi v. New Jersey, 530
U.S. 466 (2000), is not retroactively applicable to cases on col-
lateral review. Accordingly, the Apprendi claim Beasley asserted
for the first time in his petition for rehearing in this appeal is
not cognizable. We therefore remove this appeal from abeyance be-
cause we conclude Sanders is dispositive of Beasley’s Apprendi
claim.


                                 2